           Case 2:21-cr-00077-JM Document 26 Filed 09/01/21 Page 1 of 7




                           IN THE UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF ARKANSAS
                                     CENTRAL DIVISION



UNITED STATES OF AMERICA                                                               PLAINTIFF

V.                                Case No. 2:21-CR-00077-01 JM

PAMELA COOPER                                                                        DEFENDANT


                                             ORDER

       A hearing was held August 31, 2021, on Defendant’s Motion to modify the conditions of

her pretrial release, or in the alternative, to reconsider its denial of her Motion to Travel. For no

other reason than Defendant’s assertion that the Court made no inquiry into the necessariness of

conditions, the Court requested the United States put on proof as to the substantiality of the case

against Defendant.

       On July 6, 2021, a federal grand jury indicted Defendant, Pamela Cooper, of embezzling

approximately $314,000 from her employer, Premier Bank of Arkansas, between on or about

January 2019 and December 15, 2020, by removing cash from the vault and concealing it by

falsifying bank documents. The Defendant was indicted with one count of embezzlement of bank

funds, in violation of 18 U.S.C. § 656. (DE #1). Defendant was arraigned on Thursday, July 15,

2021. At Defendant’s arraignment, the United States did not seek detention, and the parties entered

into an agreement to release Defendant subject to standard conditions that included a condition

prohibiting the Defendant from leaving the Eastern District of Arkansas without permission. The

Court accepted the parties’ pretrial release agreement with a few modifications. The Court

removed conditions requiring Defendant to submit to drug testing, as well as conditions requiring

Defendant to participate in in-patient or out-patient substance use therapy. When Defendant further

                                                 1
           Case 2:21-cr-00077-JM Document 26 Filed 09/01/21 Page 2 of 7




voiced a desire to visit her sick niece, the Court gave the Defendant open approval to visit her

niece if she notified Probation first. Defendant made no further objections to the conditions of

release.

       Four days later, on July 19, 2021, Defendant filed her first Motion to Modify Conditions

of Release, (DE #9) requesting to travel to Arlington, Tennessee to visit her son and care for her

grandchildren, as well as travel to Southaven and Horn Lake, Mississippi to visit her sisters. On

July 23, 2021, the Court granted her request in part, permitting Defendant to travel to visit family

in Tennessee and Mississippi for a week and ordering further requests to travel out of the district

to be submitted to the Court. (DE #12). Less than a month later, Defendant filed her second Motion

to Modify Conditions of Release permitting her to travel to Tennessee on August 21, 2021, to

celebrate the birthdays of her granddaughters, and permission to travel to Destin, Florida from

September 2-7, 2021, with her family with all expenses being paid for by her sons. (DE #15). By

text-entry Order, the Court granted Defendant’s request to travel to Tennessee to celebrate her

granddaughters’ birthdays, but denied Defendant’s request to travel to Destin, Florida. (DE #17).

       Subsequently, Defendant filed the instant Motion to Modify and Reconsider, alleging that

the Court’s denial of Defendant’s request to travel is punitive, and that the Court’s imposition of

pretrial release conditions runs afoul of the Bail Reform Act of 1984, specifically 18 U.S.C.S. §

3142. In support, Defendant contends that “there was no inquiry nor evidence that imposition of

additional conditions was necessary” (DE #20), and that the pretrial services report and

Defendant’s appearance at her arraignment is sufficient proof that no additional conditions should

apply to Defendant’s release. Defendant further contends that the Court’s imposition of additional

conditions violates the law “unless and until the Court determines that release on personal

recognizance [18 U.S.C.S. § 3142(b)] is insufficient.” (DE #20). In the alternative, Defendant


                                                 2
           Case 2:21-cr-00077-JM Document 26 Filed 09/01/21 Page 3 of 7




would like to have what she asked for in the first place, permission to travel to Destin, Florida

from September 2-7, 2021.

       The Court is inclined to first address the procedural posture of Defendant’s case. At

Defendant’s arraignment, the United States did not request detention and therefore did not put on

proof in support of detention. Instead, the parties agreed to conditions of release that would

reasonably assure the safety of the community and the Defendant’s presence at future proceedings.

The Court weighed the pretrial services report, the nature of Defendant’s charge, and the United

States’ willingness to release Defendant, and ordered Defendant’s release with conditions. “The

judicial officer is not given unbridled discretion in making the detention determination. United

States Congress has specified the considerations relevant to that decision. These factors include

the nature and seriousness of the charges, the substantiality of the government's evidence against

the arrestee, the arrestee's background and characteristics, and the nature and seriousness of the

danger posed by the suspect's release. 18 U.S.C.S. § 3142(g).” United States v. Salerno, 481 U.S.

739 (1987). The Court is not required to provide written findings of fact and conclusions of law

unless the Defendant is detained. “If the judicial officer finds that no conditions of pretrial release

can reasonably assure the safety of other persons and the community, he must state his findings of

fact in writing, 18 U.S.C.S. § 3142(i), and support his conclusion with ‘clear and convincing

evidence,’ 18 U.S.C.S. § 3142(f).” Id. at * 742.

       The Bail Reform Act favors release over pretrial detention. 18 U.S.C.S. § 3142 (a) provides

four alternatives from which the judicial officer must choose:

       (1) release on personal recognizance or unsecured appearance bond;

       (2) release subject to certain conditions;


                                                    3
           Case 2:21-cr-00077-JM Document 26 Filed 09/01/21 Page 4 of 7




       (3) temporary detention to permit revocation of conditional release, or exclusion; or

       (4) pretrial detention

If liberty is the norm, and the Bail Reform Act mandates that an accused be released on the “least

restrictive” conditions, then a determination as to what conditions are to be imposed should be

meted out in such a way as to satisfy the government's legitimate objectives of protecting the public

without trampling upon the protected liberties of the accused. The Court has discretion to

implement the appropriate conditions of release based upon circumstances before it. See Stack v.

Boyle, 342 U.S. 1 (1951). Bail conditions are unconstitutionally excessive if they impose restraints

that are more than necessary to achieve the government's interests: preventing risk of flight and

danger to society.

       If the Court determines release upon personal recognizance or an unsecured appearance

bond will not reasonably assure appearance or will endanger the safety of others, it must next

consider whether release on conditions will. See 18 U.S.C. § 3142(c). The Court provided

Defendant a court-appointed attorney, so an unsecured bond was not a reasonable option. Further,

Ms. Cooper is charged with embezzlement, in violation of 18 U.S.C. § 656, of $314,000 over the

course of two years punishable by significant jail time if convicted. Personal recognizance would

not reasonably assure this Court of either her appearance or the safety of society.

       Defendant contends that her conditions of release should be lifted based almost entirely on

her pretrial services report. “The pretrial services report indicates the Defendant has no criminal

history, no known factors indicating she poses a risk of nonappearance, poses a risk of danger

exclusively because of the nature of the offense for which she is charged (not convicted), and is a

PTRA risk category I.” (DE # 20). While weight is given to Defendant’s spotless criminal history,


                                                 4
           Case 2:21-cr-00077-JM Document 26 Filed 09/01/21 Page 5 of 7




the Court is also tasked with weighing the nature and severity of charges, the substantiality of the

case against her, and the nature and seriousness of the danger posed by her release. Salerno, 481

U.S. at 743. The Supreme Court has previously held that “[t]he grand jury’s un-reviewed finding

may play a significant role in determining a defendant’s eligibility for release before trial under

the Bail Reform Act of 1984, 18 U.S.C.S. § 3141 et seq.” Kaley v. United States, 571 U.S. 320

(2014). Relying on judicial instruction that an indictment returned by a proper grand jury

conclusively determines the existence of probable cause. Id. The Court has a profound respect for

the law and is fully aware that Defendant is entitled to a presumption of innocence. The Supreme

Court has held that the presumption of innocence plays no role in a trial court’s determination of

what conditions, if any, will permit a defendant’s pretrial release. Bell v. Wolfish, 441 U.S. 520

(1979); see also United States v. Scott (holding “In Wolfish, the Supreme Court concluded that the

presumption of innocence is a doctrine that allocates the burden of proof in criminal trials. . . [b]ut

it has no application to a determination of rights of a pretrial detainee during confinement before

his trial has even begun.” 441 U.S. at 533. The bottom line is that “[i]ndividuals on pretrial release

may be treated differently than ordinary citizens without violating the presumption of

innocence.”). 450 F.3d 863, 883 (9th Cir. 2006).

       When a person is arrested, his constitutional rights are naturally abridged; the arrest is

followed by a judicial determination as to the extent to which his rights may be abridged. While

Defendant enjoys the presumption of innocence as a trial right, she does not enjoy the same

presumption with respect to ordinary civil rights of citizens, such as freedom of movement. See

U.S. Const. Amend. VIII. In fact, the Supreme Court has held that a pretrial releasee is considered

in some ways to be in custody. See Hensley v. Mun. Ct., 411 U.S. 345, 349 (1973) (noting that “a

substantial number of courts, perhaps a majority, have concluded that a person released on bail or


                                                  5
           Case 2:21-cr-00077-JM Document 26 Filed 09/01/21 Page 6 of 7




on his own recognizance may be ‘in custody’” and this line of cases “reflects the sounder view”).

A pretrial releasee is saddled with greater burdens and is “scarcely at liberty[.]” Albright v. Oliver,

510 U.S. 266, 279 (1994) (Ginsburg, J., concurring). For instance, unlike the ordinary citizen, a

pretrial releasee must appear in court at the Court’s command and “seek formal permission from

the court... before exercising what would otherwise be his unquestioned right to travel outside the

jurisdiction.” Id. at 278.

       Defendant is charged with a crime for which she faces up to a twenty-year (20) prison

sentence and restitution to the bank in an amount greater than $300,000. The grand jury found that

probable cause exists that Defendant committed the underlying crime, and the Court has the

discretion to place significant weight on those un-reviewed findings, and release Defendant with

conditions or a combination of conditions, notwithstanding Defendant’s lack of prior criminal

history. Thus, the Court finds that the conditions are lawful, reasonable, and within the discretion

of the Court, and DENIES Defendant’s Motion to Modify Conditions. All of Defendant’s pretrial

conditions will remain in effect.

       The Court takes exception to Defendant’s allegation that the Court’s denial of her Motion

to Travel was punitive. From the outset, the Court has been more than accommodating to

Defendant’s requests with respect to traveling. The Court granted Defendant carte blanche ability

to visit with her sick niece. The Court granted Defendant’s first Motion to travel to Tennessee and

Mississippi to visit her children and visit her sisters. (DE #12). The Court granted, in part,

Defendant’s second request to travel to Tennessee to celebrate her granddaughters’ birthday.

Defendant made no issue of her pretrial conditions until she experienced her first tangible

restriction on her ability to travel and now accuses the Court of punishing her for a crime which

she stands charged but not convicted. The court is not required to agree with and approve every

                                                  6
           Case 2:21-cr-00077-JM Document 26 Filed 09/01/21 Page 7 of 7




request Defendant makes. Again, the Court makes a determination of conditions of release and

has the discretion to modify those conditions, based on several factors. Nevertheless, the Court has

reconsidered Defendant’s request to travel, and GRANTS her permission to travel to Destin,

Florida on September 2-7, 2021. However, Defendant is on notice that all other conditions of

release remain in effect, and all future requests to travel must be submitted to the Court for

approval. Defendant must realize that her post-indictment liberty interests are different than

ordinary citizens in that she is now subject to a diminished expectation of privacy.

SO ORDERED THIS 1st day of September, 2021.




                                                     ____________________________________
                                                             JEROME T. KEARNEY
                                                     UNITED STATES MAGISTRATE JUDGE




                                                 7
